Clermont App. No. CA98-10-090 and C.P. No. 96CR005394. Upon consideration of the motion for stay of execution of death sentence pending the timely filing and final disposition of a petition for a writ of certiorari in the United States Supreme Court filed by counsel for appellant in case No. 97-1312; and the motion for stay of execution pending disposition of post-conviction remedies filed by counsel for appellant in case No. 99-1893; and it appearing from the exhibits to the motion that a petition for post-conviction relief is pending in this court in case No. 99-1893,
IT IS ORDERED by the court that said motions be, and are hereby, granted.
IT IS FURTHER ORDERED by the court that compliance with the mandate and execution of sentence be, and hereby is, stayed, pending the timely filing of the petition in the Supreme Court of the United States.
IT IS FURTHER ORDERED that if such petition is timely filed, this stay shall continue for an indefinite period pending final disposition of this cause by the Supreme Court of the United States.
IT IS FURTHER ORDERED by the court that this stay shall remain in effect until exhaustion of all state post-conviction proceedings, including any appeals.
IT IS FURTHER ORDERED that the counsel for the appellant and for the appellee shall notify this court upon a final disposition by the Supreme Court of the United States or when all proceedings for post-conviction relief before courts of this state have been exhausted, whichever occurs later.